Exhibit 10.5

[logo.jpg]


EMPLOYMENT AGREEMENT AMENDMENT
 
AGREEMENT dated as of the June 9, 2008, by and among Pharma-Bio Serv, Inc.
(PBSV) with its principal office at 373 Mendez Vigo, Suite 110, Dorado, Puerto
Rico 00646 (the “Company”), and Elizabeth Plaza, residing at 363 Dorado Beach
East, Dorado, Puerto Rico 00646-2096 (“Executive”) (both hereinafter “the
Parties”).
 
WITNESSETH:
 
WHEREAS, the Company has engaged Executive as its president and chief executive
officer and desires to continue to obtain the benefits of Executive’s knowledge,
skill and ability in connection with managing the operations of the Company and
to continue to employ Executive on the terms and conditions agreed upon in
Employment Agreement dated 2nd day of January, 2008.
 
WHEREAS, PBSV desires to extend Executive to serve at its President, Chief
Executive Officer and Chairman of the Board through December 31, 2009.
 
NOW THEREFORE in exchange for the mutual promises and undertakings herein, the
Parties agree as follows:
 
1.           The Agreement dated January 2, 2008 hereby is extended to and
including January 1, 2010, on the same terms, conditions as contained therein.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
PHARMA-BIO SERVE, INC.
         
By: 
/s/ Kirk Michel
 
Name:
Kirk Michel
 
Title:
Chairman of Compensation Committee
         
EXECUTIVE:
         
/s/ Elizabeth Plaza
 
Elizabeth Plaza
 
President, CEO and Chairwoman

 

--------------------------------------------------------------------------------

